Title: Hannah Storer Green to Abigail Adams, 18 August 1775
From: Green, Hannah Storer
To: Adams, Abigail


     
      My Dear Friend
      Westfield August 18th. 1775
      
       
        “To certain Trouble we are born
        Hope to rejoice but sure to mourn.”
       
      
     
     A serious truth this, which daily observation teaches, and experience convinces us of; for at the very moment that our hopes are at their height, trouble comes upon us like an armed Man, our hearts sink within us and we tremble with fear. Again our hopes rise, we anticipate the happiness of that day, when we shall gain the Victory over our worse than Savage enemies, when we shall meet and rejoice together again in quiet habitations. Here again our hearts are damp’d at the thought that tho’ we should be permitted to return, yet many of our friends may be laid in their graves, and here I cannot but recall to my mind our brave General, and your particular friend; who nobly lost his life in the cause of Liberty; regretted by all, except those who are dead to every feeling of humanity. Others being overborne with trouble, and lacking the necessaries of life, fall victims to the stroke of Death. Thus we go on balancing between Hope, and fear; hopeing for good but sure of —— I was a
      going to say evil, but I will not, why should I call that evil, which God hath appointed? and I doubt not will make it all turn for good; but still my friend, the human heart recoils at what has, and what still may happen.
     I am glad for your sake to hear Mr. Adams is safe return’d tho’ I am sorry upon other accounts that there should be a separation of that noble body upon whom our welfare so much depends and to whom we are so much obliged. Our regards to him and thanks for the share he has had in the good work. May he go on and prosper, and nations yet unborn, arise and speak his praise.
     
     I was concern’d when I heard of the engagement on Grape Island on account of your Fathers family. I imagine it must have put them in a great fright, I hope they are all well. Let me know particularly how they do, &c.
     We are now at the distance of an Hundred Miles from our own habitation without any thing that we can call our own except a little matter for present use having left House and Shop with every thing belonging thereto, flying as it were for our Lives and at the same time not knowing our real danger, so as to have secur’d our Substance in case we should not return.—What is your opinion? Do you think there is any likelihood, of the towns being preserv’d and the treasures of it kept from being a prey in the hand of the enemy? Or do you give it over for lost? I shall take it kindly if you will write me as particularly as you can, as I know it is in your power to give me a rational account of the matter and which will be laying a great obligation upon Your Old Friend,
     
      Hannah Green
     
     
      P.S. My kind remembrance to every enquiring friend. Should be glad to know about Mr. Abra. Hunt and his Wife, as they went to Braintree, whether they are well and whether he remains there or gone to the Army.
      I should have wrote to you before if I’d had paper but I could not buy any here and had not Sister Green sent me some to write to her I could not have improved this opportunity.
      Mr. Green has been looking over the above and says that he would not have had it gone upon any account without his best regards to you and yours, in which you may be sure I join him.
     
    